internal_revenue_service uil nos number info release date date the honorable u s house of representatives washington d c dear the commissioner has asked me to respond to your date letter concerning the federal_income_tax treatment of certain educational benefits provided by a voluntary employees’ beneficiary association veba to its members specifically you asked whether educational benefits provided by a veba are excluded from gross_income under sec_117 of the internal_revenue_code the code generally gross_income does not include any amount received as a qualified_scholarship or fellowship_grant sec_117 of the code the exclusion does not extend to amounts that represent compensation_for services however where educational benefits are paid in an employment context a question may arise as to whether the amounts are received as qualified_scholarship or fellowship grants or as compensation_for services to resolve this matter we have to consider all relevant facts and circumstances which include the history of the benefits program source of funding eligibility requirements selection criteria independence of the selection committee the nature of any employee preference or limitation and the percentage of eligible applicants normally receiving awards disclosure provisions of the code prohibit me from discussing any specific actions proposed or taken by the internal_revenue_service toward a particular taxpayer i share your concern that the tax laws be administered in a fair and reasonable manner as intended by the congress it is our goal to properly and consistently determine whether grants made for educational_purposes meet the requirements for exclusion from income as qualified_scholarship or fellowship grants i hope this information is helpful please contact me at if i can be of further assistance sincerely heather maloy deputy associate chief_counsel domestic
